 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
HAROLD KING, on behalf of himself, FLSA :                                                       5/4/2021
Collective Plaintiffs, and the Class,                      :
                                                           :
                                        Plaintiff,         :                 20-cv-1784 (VSB)
                                                           :
                      -against-                            :                      ORDER
                                                           :
FEDCAP REHABILITATION SERVICES,                            :
INC., et al.                                               :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of the parties’ separate letters submitted on May 3, 2021, describing the

 status of settlement discussions. (Docs. 33–34.) Accordingly, it is hereby:

          ORDERED that the parties shall appear for a status conference on May 12, 2021 at 2:00

 p.m. The call-in number is 888-363-4749 and the access code is 2682448. The parties should be

 prepared to discuss the disagreement over settlement identified in their most recent filings and, to

 the extent settlement is not forthcoming in this case, how the parties intend to move the litigation

 forward.

 SO ORDERED.

Dated: May 4, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
